The petitioner, J.J. Smith, filed his petition in this court on June 14, 1921, seeking the writ of habeas corpus for the purpose of being admitted to bail, being held by N.F. Kirkpatrick, sheriff of Pushmataha county, upon a commitment issued upon a preliminary examination had on a complaint wherein petitioner was charged with the crime of rape in the first degree. On June 18, 1921, counsel *Page 234 
for petitioner filed a motion to dismiss the cause; which motion is sustained and the cause dismissed.